Citation Nr: 1044102	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-47 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 60 percent 
for the service-connected residuals of lung cancer, 
adenocarcinoma.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to April 
1970.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2009 by the RO.  



FINDING OF FACT

On August 30, 2010, prior to the promulgation of a decision in 
this appeal, a written statement from the Veteran indicating that 
he was withdrawing the appeal as to his claims of higher 
disability ratings for PTSD and residuals of lung cancer, 
adenocarcinoma, was received by VA.    



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of higher 
ratings for the service-connected PTSD and residuals of lung 
cancer, adenocarcinoma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record 
at a hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

On August 30, 2010, prior to the promulgation of a decision, a 
written statement was received from the Veteran.  In this 
statement, the Veteran stated his intent to withdraw the pending 
appeal as to his claims for higher ratings for the service-
connected PTSD and residuals of lung cancer, adenocarcinoma.  

Hence, there is no allegation of error of fact or law remaining 
for appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 


ORDER

The appeal of the claims for higher ratings for the service-
connected PTSD and residuals of lung cancer, adenocarcinoma, is 
dismissed.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


